DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 4 November 2021.
This office action is made Final.
Claims 26 and 33 have been amended.
Claims 21-40 are pending. Claims 21, 28, and 35 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 21-40 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20090150397 A1, 6/11/2009) in further in view of Blaxland (US 20120311617, 12/6/2012) 
As per independent claim 21, Chen discloses a IM method using a user interface having a first window and a second window (FIG 3. Note: Applicant’s specification does not use the term “window”. FIG 4, which discloses an embodiment of the claimed invention, considers two different areas of the GUI/IM program as windows of the GUI/IM program. Therefore, according to Applicant’s specification and drawings, the claimed “windows” are viewed as areas of the GUI/IM program.)
receiving, in the first window displaying a transcript of an ongoing group session, a selection of a portion of the transcript as an annotation; (Note: 041 of Applicant’s invention clearly states that “As used herein, “annotation” may refer to a particular topic or comment of the ongoing group chat session”. Thus, Applicant’s invention discloses/defines that “annotation” is a comment/text. Thus, the claimed language indicates selecting text/comment of the chat session is considered an annotation. Therefore, FIG 3 of Chen discloses a first window/area (302) comprising a 
displaying, in the second window, a comment field associated with the annotation; (FIG 3; 0029: In item 308 (form of a second “window/area), a comment field 317 is present)
receiving, within the comment field and as user input, a comment; (FIG 3; 0029-030: “productivity suggestions” is entered into the field 317)
displaying, in the first window, the portion of the transcript and the comment visually associated with the portion of the transcript. (FIG 3, 0029: shows the text input  “productivity suggestions” is displayed with the portion of the transcript in the first window area 302)
However, Chen fails to specifically disclose displaying, in the second window, the annotation and a comment field associated with the annotation. However, Blaxland discloses a first window comprising a comment. (0074; FIG 7) When the user hits “reply”, the comment is then displayed in a pop-up/second window along with a comment field. (FIG 8) Thus, the user hitting reply is a form of the displayed text being selected as an “annotation” and is also displayed in a second window. The second window discloses the “selected” text and a comment field for a user to reply to the “selected’ text. The user provides input and hits post (0075). Furthermore, it is well-established in the art before the filing of Applicant’s claimed invention that when the user clicks “Post”, the user’s inputted text is displayed in the same area/window with the “selected text”.

As per dependent claim 22, Chen discloses a permission is associated with the annotation. (0025, 0028, 0032-0034: Permission assigned)
As per dependent claims 23 and 24, Chen discloses wherein the permission is a private permission, and the annotation is available for viewing only by a user that selected the annotation and wherein the permission is a public permission, and the annotation is available for viewing by all participants of the ongoing group session. (0028: When mirror option selected, all participants can see the selected text. When mirror isn’t selected, only the local user (who selected the text) see the selected text. 0032-0034 discloses private and public permissions)
As per dependent claim 25, Chen fails to explicitly state the comment is received as the user input by a user different than a user that selected the portion of the transcript as the annotation. However, Chen discloses multiple users accessing the IM client. (0027, 0029)  However, Chen does not limit that the local user is the same user who 1) highlights the text in first window and 2) enters text in comment field of the second window of Chen’s IM client. It is obvious to one of ordinary skill in the art before the filing of Applicant’s claimed invention that a typical IM client on a computer would be used and shared by multiple users wherein multiple users would use the same computer either one at a time or shared. Therefore, one user could select the portion of text displayed in the first window/area and then another user could input text into the tag 
As per dependent claim 26, Chen discloses multiple comments are visually associated with the portion of the transcript and include comments from different users. (Note: the claim language does not specify how the multiple comments are visually associated with the portion of the transcript. In addition, the language does not prevent the selected portion from being a comment itself either. Therefore, the broadest reasonable interpretation is applied. FIG 3 & 0027, 0029-0030: Discloses comments from different users are visually displayed and associated with the portion of the transcript. Comments 320, 324, and 307 are visually displayed and associated with the selected portion. In addition, based on the rejection of Claim 21 and the rationale incorporated, Blaxland discloses multiple comments are visually displayed and different users commented. (0075)
As per dependent claim 27, Chen discloses wherein the comment and the annotation are stored, based upon the association, within the ongoing group session in a data store; (0015; 0034; Claim 2, 6:  the transcript comprising the selected text/”annotation” and tag (comment) are stored on in a database. Form of the comment and annotation being stored) and a different user subsequently accessing the transcript of the ongoing group session is provided with the comment and the annotation. (0033-0034; Claim 2, 6: other users/community of users may access the stored IM transcript that has the selected text and tag)

As per dependent claims 29-34, and 36-40, Claims 29-34 and 36-40 recites similar limitations as in Claims 22-28 and are rejected under similar rationale. Furthermore, Chen discloses a processor and a storage device (FIG 1, Claim 13)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10033676. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other being substantially similar in scope and they use the same limitations, using varying terminology such that claims 21-40 are generic to the claims 1-14 of U.S. Patent No. 10033676. Both applications disclose receiving, in the first window displaying a transcript of an ongoing group session, a selection of a portion of the transcript as an annotation; displaying, in the second window, the .

Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. 

Applicant's comments/remarks, see page 8, in regards to the double patenting rejection have been noted by the Examiner. Nonetheless, the rejection still remains.

On pages 8-10, in regards to independent claim 1, Applicant argues that the combination of Chen and Blaxland do not teach limitation “displaying, in the second window, the annotation and a comment field associated with the annotation”. Applicant argues that Blaxland has nothing to do with generating annotations for a transcript; therefore, doesn’t teach the limitation. Furthermore, Applicant argues the Examiner did not set forth a rational underpinning for the proposed combination since Blaxland is address a problem that is already solved by Chen. Thus, the Applicant argues the Examiner has not established, absent impermissible hindsight reconstruction, that the proposed combination of Chen and Blaxland would not have led to the claimed invention. The Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generating annotations for a transcript of an ongoing group session) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language merely indicates a portion of the transcript is indicated as an annotation, but not explicitly state annotations are generated. 
Furthermore, the Examiner respectfully states it appears that Applicant did not follow the Examiner's complete analysis and explanation of how the combination of cited art's features was used to teach the argued limitations. The Examiner states that Applicant that claim language merely uses the term “annotation”; however, does not clarify in the claims how the term should be interpreted as. However, 0041 of Applicant’s specification clearly states “As used herein, “annotation” may refer to a particular topic or comment of the ongoing group chat session”. Thus, Applicant’s invention/specification discloses/defines that “annotation” is a comment/text. In other words, Applicant’s specification provides a narrowed in scope limited interpretation/definition of the term. Therefore, the claimed language indicates certain text/comment of the chat session is considered an annotation. In addition, a transcript appears to be merely comments/text from users in a chat/IM. (see FIG 3 and 0042 of 
It would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Blaxland since it would have provided the ability to for user to responds to existing comments/annotations makes community interactivity easier to achieve.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	On pages 10-12, in regards to dependent claim 25, Applicant argues that Chen does not teach the limitation “wherein the comment is received as the user input by a user different than a user that selected the portion of the transcript as the annotation.” The Applicant argues the Examiner fails to appreciate the difference between recognizing what Chen teaches/suggests and what is possible based upon the teachings of Chen. The Applicant argues that Chen only discloses a single user that selects text and make selections of content, not multiple users. Thus, Applicant states Any assertion that Chen contemplates two different users can only be based upon hindsight reconstruction - not the teachings of Chen. Furthermore, Applicant argues that there is no suggestion or motivation. However, the Examiner disagrees.
	The Examiner respectfully states that language of claim 25 is written broadly; therefore, the broadest reasonable interpretation is applied. The language of Claim 25 only a first user selects text or a comment (annotation) and a second user enters a (new) comment. However, the language is completely silent on where each user is located. The language does not teach “a user” and the “user different” are on two 
	Thus, Chen fails to explicitly state the comment is received as the user input by a user different than a user that selected the portion of the transcript as the annotation. However, Chen discloses multiple users accessing the IM client. (0027, 0029)  However, Chen does not limit that the local user is the same user who 1) highlights the text in first window and 2) enters text in comment field of the second window of Chen’s IM client. It is obvious to one of ordinary skill in the art before the filing of Applicant’s claimed invention that a typical IM client on a computer would be used and shared by multiple users wherein multiple users would use the same computer either one at a time or shared. Therefore, one user could select the portion of text displayed in the first window/area and then another user could input text into the tag field of the second area. Thus, Chen does the ability to have two different users taking turns using the same computer to perform the different actions. The suggestion or motivation enables each user to use a common storage for sharing and inputting data and processes which reduces overall costs and increase versatility of the IM client.
	Furthermore, it is unclear if the Applicant is arguing that the Examiner is using official notice for the reaction of Claim 25. In the event that the Examiner did used official notice for “a typical IM client on a computer would be used and shared by multiple users wherein multiple users would use the same computer either one at a time To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art… A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate. If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. "
MPEP 2144.03 which states the Examiner must provide (documentary) evidence in the next Office action if applicant adequately traverses the examiner’s assertion of official notice. However, Applicant has not adequately traverse the finding(s). Upon review of Applicant’s response, the Examiner has concluded that Applicant’s traverse is inadequate because Applicant provided no evidence that Applicant concluded showing that a typical IM client on a computer would not be used or shared by multiple users wherein multiple users would not use the same computer either one at a time or shared. Applicant’s argument, in which the Applicant provided no evidence to the Examiner showing the disclosed matter wasn’t well known in the art result in the Applicant’s argument being merely general allegations. The Examiner respectfully states providing no supportive evidence with general allegations do not "specifically pointing the supposed error, including stating why it not common knowledge". Therefore, Applicant's 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Applicant argues that the motivation is not found in the reference itself, the Examiner respectfully states that motivation can be found in the knowledge generally available to one of ordinary skill in the art. The Examiner respectfully states that the Applicant did not agree that the motivation used in Claim 25 since it was not found in the reference, the Applicant did not argue that motivation was not found in the knowledge generally available to one of ordinary skill in the art. Thus, the Examiner provided the necessary motivation. 
Therefore, Applicant’s argument is not persuasive and the rejection of Claim 25 remains.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177